Dismissed and Memorandum Opinion filed December 3, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00856-CV

                   CHRISTINA DE LA TORRE, Appellant

                                        V.

                      AAG PROPERTIES, INC., Appellee

                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-05829

                 MEMORANDUM                     OPINION


      This is an attempted appeal from the denial of a motion for summary
judgment. Absent certain exceptions that do not apply here, an appellate court does
not have jurisdiction to hear denied motions for summary judgment on appeal.
Ackermann v. Vordenbaum, 403 S.W.2d 362, 365 (Tex.1966); William Marsh Rice
Univ. v. Coleman, 291 S.W.3d 43, 45 (Tex. App.—Houston [14th Dist.] 2009, pet.
dism’d).
      On November 18, 2015, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless appellant
filed a response demonstrating grounds for continuing the appeal on or before
November 30, 2015. See Tex. R. App. P. 42.3(a). On November 19, 2015 appellant
filed a response asking this court to consolidate this appeal with a petition for
permissive appeal challenging the same order. Appellant’s response alleges that the
notice of appeal in this cause number was inadvertently filed. Appellant’s response
fails to demonstrate that this court has jurisdiction over this appeal. The court will
consider the record filed in this interlocutory appeal when reviewing appellant’s
petition for permissive appeal.

      Accordingly, appellant’s motion to consolidate is denied and the appeal is
ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Boyce, Busby, and Brown.




                                          2